UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	July 31, 2015 Item 1. Schedule of Investments: Putnam Absolute Return 500 Fund The fund's portfolio 7/31/15 (Unaudited) COMMON STOCKS (29.2%) (a) Shares Value Basic materials (1.4%) Airgas, Inc. 5,500 $561,110 AP Thailand PCL NVDR (Thailand) 2,276,300 380,841 Axalta Coating Systems, Ltd. (NON) 5,900 187,679 Bemis Co., Inc. 10,400 463,528 China Lesso Group Holdings, Ltd. (China) 1,335,000 1,046,505 China Singyes Solar Technologies Holdings, Ltd. (China) 491,000 489,498 Huabao International Holdings, Ltd. (China) 1,632,000 794,486 Hyosung Corp. (South Korea) 12,673 1,537,972 International Flavors & Fragrances, Inc. 6,281 726,021 Koza Altin Isletmeleri AS (Turkey) 67,399 566,466 Newmont Mining Corp. 46,400 796,688 Royal Gold, Inc. 7,200 363,024 Sappi, Ltd. (South Africa) (NON) 419,368 1,383,500 SBA Communications Corp. Class A (NON) 13,300 1,605,576 Sherwin-Williams Co. (The) 8,300 2,305,408 Sibanye Gold, Ltd. (South Africa) 809,334 1,069,603 Soulbrain Co., Ltd. (South Korea) 12,401 448,835 Capital goods (1.6%) Avery Dennison Corp. 9,600 584,160 Ball Corp. 13,700 929,408 Cleanaway Co., Ltd. (Taiwan) 96,000 462,392 General Dynamics Corp. 25,700 3,832,127 Lockheed Martin Corp. 17,900 3,707,090 Raytheon Co. 24,900 2,716,341 Rockwell Collins, Inc. 13,600 1,150,832 Stericycle, Inc. (NON) 5,300 747,141 TransDigm Group, Inc. (NON) 5,100 1,154,130 Waste Management, Inc. 25,200 1,288,476 Communication services (0.6%) China Mobile, Ltd. (China) 241,500 3,144,729 Mobile Telesystems OJSC ADR (Russia) 46,273 379,439 Verizon Communications, Inc. 68,696 3,214,286 Conglomerates (0.5%) Danaher Corp. 39,300 3,598,308 Sistema JSFC GDR (Russia) 177,162 1,504,012 Consumer cyclicals (3.4%) ANTA Sports Products, Ltd. (China) 266,000 683,452 Automatic Data Processing, Inc. 27,900 2,225,583 AutoZone, Inc. (NON) 3,410 2,390,205 Belle International Holdings, Ltd. (China) 854,000 884,045 Clorox Co. (The) 7,000 783,580 CVC Brasil Operadora e Agencia de Viagens SA (Brazil) 63,400 346,261 Discovery Communications, Inc. Class C (NON) 23,600 715,080 Dollar General Corp. 31,700 2,547,729 Dollar Tree, Inc. (NON) 21,384 1,668,594 FactSet Research Systems, Inc. 3,300 546,678 Harley-Davidson, Inc. 21,800 1,270,940 Interpublic Group of Cos., Inc. (The) 42,300 900,990 Kohl's Corp. 6,800 416,976 Lear Corp. 1,900 197,733 Lewis Group, Ltd. (South Africa) 55,656 253,631 LF Corp. (South Korea) 11,835 353,776 Madison Square Garden Co. (The) Class A (NON) 6,300 525,420 NagaCorp, Ltd. (Cambodia) 618,000 503,023 Naspers, Ltd. Class N (South Africa) 1,646 233,036 NIKE, Inc. Class B 1,600 184,352 Omnicom Group, Inc. 19,852 1,450,784 PayPal Holdings, Inc. (NON) 72,100 2,790,270 Ralph Lauren Corp. 5,900 742,751 Scripps Networks Interactive Class A 10,900 682,122 Target Corp. 48,700 3,986,095 Tongaat Hulett, Ltd. (South Africa) 35,448 341,789 Vantiv, Inc. Class A (NON) 13,300 585,200 VF Corp. 26,100 2,012,049 Wal-Mart Stores, Inc. 15,100 1,086,898 Walt Disney Co. (The) 32,800 3,936,000 Consumer staples (3.1%) Altria Group, Inc. 78,800 4,285,144 Amorepacific Group (South Korea) 9,612 1,594,780 Arca Continental SAB de CV (Mexico) 128,654 772,683 Bunge, Ltd. 13,000 1,038,050 Chipotle Mexican Grill, Inc. (NON) 400 296,892 Church & Dwight Co., Inc. 7,900 682,007 Colgate-Palmolive Co. 41,400 2,816,028 Costco Wholesale Corp. 27,200 3,952,160 Daesang Corp. (South Korea) 36,559 1,112,792 Dr. Pepper Snapple Group, Inc. 18,700 1,500,114 Grape King Bio, Ltd. (Taiwan) 196,000 1,320,450 Gruma SAB de CV Class B (Mexico) 121,970 1,595,735 JBS SA (Brazil) 314,371 1,414,874 KT&G Corp. (South Korea) 15,253 1,433,704 McDonald's Corp. 44,000 4,393,840 Philip Morris International, Inc. 17,100 1,462,563 Pinnacle Foods, Inc. 5,500 247,225 Reynolds American, Inc. 24,700 2,119,013 Sao Martinho SA (Brazil) 37,042 365,665 Tupperware Brands Corp. 5,300 309,891 Energy (1.5%) Bangchak Petroleum PCL (The) (Thailand) 887,600 862,542 Exxon Mobil Corp. 81,202 6,432,010 HollyFrontier Corp. 20,100 970,026 National Oilwell Varco, Inc. 38,000 1,600,940 Spectra Energy Corp. 68,506 2,072,992 Tambang Batubara Bukit Asam Persero Tbk PT (Indonesia) 1,100,200 487,470 Tatneft OAO ADR (Russia) 45,630 1,342,802 Thai Oil PCL (Thailand) 492,300 673,953 Tupras Turkiye Petrol Rafinerileri AS (Turkey) (NON) 26,731 693,961 Financials (6.4%) Alexandria Real Estate Equities, Inc. (R) 5,200 482,092 American Campus Communities, Inc. (R) 10,700 399,324 American Capital Agency Corp. (R) 36,800 708,768 Axis Capital Holdings, Ltd. 9,000 518,040 Banco Bradesco SA ADR (Brazil) 215,709 1,712,729 Bank Negara Indonesia Persero Tbk PT (Indonesia) 2,999,700 1,055,537 Bank of Chongqing Co., Ltd. (China) 577,500 507,686 Bank Tabungan Negara Persero Tbk PT (Indonesia) 4,039,300 349,054 BB&T Corp. 58,600 2,359,822 Berkshire Hathaway, Inc. Class B (NON) 35,338 5,044,146 Brixmor Property Group, Inc. (R) 5,600 137,032 BS Financial Group, Inc. (South Korea) 48,542 569,490 Capital One Financial Corp. 45,500 3,699,150 China Cinda Asset Management Co., Ltd. (China) (NON) 3,361,000 1,496,886 China Construction Bank Corp. (China) 411,000 334,666 China Merchants Bank Co., Ltd. (China) 635,500 1,638,154 Chongqing Rural Commercial Bank Co., Ltd. (China) (NON) 1,946,000 1,386,091 Chubb Corp. (The) 6,500 808,145 Cullen/Frost Bankers, Inc. 5,400 391,230 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) (NON) 1,763,233 1,488,264 Everest Re Group, Ltd. 3,636 665,824 Fubon Financial Holding Co., Ltd. (Taiwan) 233,000 425,331 HCP, Inc. (R) 38,200 1,476,048 Health Care REIT, Inc. (R) 18,400 1,276,408 Itau Unibanco Holding SA ADR (Preference) (Brazil) 223,279 1,938,062 JB Financial Group Co., Ltd. (South Korea) 76,171 417,546 King's Town Bank Co., Ltd. (Taiwan) 706,000 589,748 Krungthai Card PCL (Thailand) 166,700 374,833 Liberty Holdings, Ltd. (South Africa) 113,024 1,270,224 MMI Holdings, Ltd. (South Africa) 562,338 1,308,626 Moscow Exchange MICEX-RTS OAO (Russia) (NON) 1,140,823 1,317,960 NASDAQ OMX Group, Inc. (The) 3,000 153,090 Nedbank Group, Ltd. (South Africa) 73,731 1,478,030 Northern Trust Corp. 15,000 1,147,350 PartnerRe, Ltd. 4,600 625,416 People's Insurance Co Group of China, Ltd. (China) 2,402,000 1,237,984 PNC Financial Services Group, Inc. 33,600 3,298,848 Porto Seguro SA (Brazil) 24,471 278,233 Public Storage (R) 7,500 1,538,850 RenaissanceRe Holdings, Ltd. 4,062 435,853 RMB Holdings, Ltd. (South Africa) 70,296 382,377 Shin Kong Financial Holding Co., Ltd. (Taiwan) 5,114,000 1,491,330 Spirit Realty Capital, Inc. (R) 41,000 416,150 Starwood Property Trust, Inc. (R) 22,900 498,304 Synchrony Financial (NON) 13,400 460,424 Taishin Financial Holding Co., Ltd. (Taiwan) 3,179,000 1,260,699 Taubman Centers, Inc. (R) 5,600 418,880 Travelers Cos., Inc. (The) 27,200 2,886,464 Turkiye Sinai Kalkinma Bankasi AS (Turkey) 520,245 326,386 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 35,500 515,297 Visa, Inc. Class A 61,900 4,663,546 Wells Fargo & Co. 109,200 6,319,404 XL Group PLC 28,400 1,079,768 Health care (3.5%) Abbott Laboratories 69,000 3,497,610 AmerisourceBergen Corp. 23,300 2,463,975 C.R. Bard, Inc. 6,727 1,322,865 Cardinal Health, Inc. 10,874 924,073 DaVita HealthCare Partners, Inc. (NON) 17,300 1,367,219 Edwards Lifesciences Corp. (NON) 10,900 1,658,544 Eli Lilly & Co. 54,299 4,588,808 Hengan International Group Co., Ltd. (China) 88,500 986,924 Johnson & Johnson 60,200 6,032,642 Mednax, Inc. (NON) 8,300 702,512 Merck & Co., Inc. 81,200 4,787,552 Netcare, Ltd. (South Africa) 454,694 1,458,071 Pfizer, Inc. 156,200 5,632,572 Richter Gedeon Nyrt (Hungary) 78,278 1,258,388 Technology (4.8%) Accenture PLC Class A 38,800 4,000,668 Analog Devices, Inc. 19,500 1,137,435 Apple, Inc. 33,813 4,101,517 AU Optronics Corp. (Taiwan) 3,839,000 1,244,967 Broadcom Corp. Class A 54,800 2,773,428 Cisco Systems, Inc. 169,000 4,802,980 Computer Sciences Corp. 14,800 968,364 eBay, Inc. (NON) 72,100 2,027,452 EMC Corp. 141,700 3,810,313 Fidelity National Information Services, Inc. 13,200 863,676 Fiserv, Inc. (NON) 16,300 1,415,818 Gentex Corp. 30,200 485,616 Innolux Corp. (Taiwan) 3,590,000 1,251,107 Intuit, Inc. 23,400 2,475,018 L-3 Communications Holdings, Inc. 9,200 1,062,232 LG Display Co., Ltd. (South Korea) 16,781 318,518 Linear Technology Corp. 11,500 471,500 Maxim Integrated Products, Inc. 29,200 993,968 Microsoft Corp. 7,819 365,147 Motorola Solutions, Inc. 3,400 204,544 NCSoft Corp. (South Korea) 8,172 1,529,927 NetApp, Inc. 32,500 1,012,375 NetEase, Inc. ADR (China) 10,215 1,416,105 Paychex, Inc. 33,600 1,559,040 Samsung Electronics Co., Ltd. (South Korea) 4,764 4,786,557 Shin Zu Shing Co., Ltd. (Taiwan) 102,000 266,658 Siliconware Precision Industries Co. (Taiwan) 446,000 506,182 SK Hynix, Inc. (South Korea) 52,748 1,667,411 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 60,149 1,329,894 Tencent Holdings, Ltd. (China) 55,000 1,024,450 Transportation (1.1%) Bangkok Expressway PCL (Thailand) 328,900 354,609 CH Robinson Worldwide, Inc. 15,400 1,080,310 China Airlines, Ltd. (Taiwan) (NON) 3,217,000 1,432,572 China Southern Airlines Co., Ltd. (China) (NON) 436,000 430,676 Expeditors International of Washington, Inc. 5,500 257,785 OHL Mexico SAB de CV (Mexico) (NON) 514,607 842,534 Turk Hava Yollari AO (Turkey) (NON) 418,083 1,362,574 United Parcel Service, Inc. Class B 38,986 3,990,607 Yangzijiang Shipbuilding Holdings, Ltd. (China) 1,437,200 1,350,725 Utilities and power (1.3%) Alliant Energy Corp. 4,600 282,946 American Electric Power Co., Inc. 34,100 1,929,037 American Water Works Co., Inc. 10,000 519,100 Huadian Power International Corp., Ltd. (China) 1,420,000 1,429,273 Huaneng Power International, Inc. (China) 1,186,000 1,440,746 Kinder Morgan, Inc. 92,400 3,200,736 Pinnacle West Capital Corp. 11,400 703,494 Southern Co. (The) 67,900 3,037,167 Tenaga Nasional Bhd (Malaysia) 393,800 1,256,144 Total common stocks (cost $284,936,407) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.9%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (15.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 $2,098,463 $2,317,902 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,601,537 2,709,165 3s, March 1, 2043 815,263 821,569 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, January 1, 2038 976,507 1,104,614 5 1/2s, TBA, August 1, 2045 2,000,000 2,246,250 4 1/2s, with due dates from January 1, 2044 to February 1, 2044 563,265 622,462 4 1/2s, TBA, August 1, 2045 2,000,000 2,169,688 4s, with due dates from May 1, 2044 to June 1, 2044 4,599,363 4,914,902 3 1/2s, July 1, 2043 856,350 891,173 3 1/2s, TBA, August 1, 2045 32,000,000 33,204,998 3s, TBA, September 1, 2045 16,000,000 16,051,250 3s, TBA, August 1, 2045 98,000,000 98,589,529 Total U.S. government and agency mortgage obligations (cost $164,331,664) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, August 31, 2021 (i) $121,000 $123,315 Total U.S. Treasury obligations (cost $123,315) MORTGAGE-BACKED SECURITIES (11.3%) (a) Principal amount Value Agency collateralized mortgage obligations (5.3%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.467s, 2034 $119,289 $158,152 IFB Ser. 3232, Class KS, IO, 6.113s, 2036 658,125 97,073 IFB Ser. 4104, Class S, IO, 5.913s, 2042 539,437 105,033 IFB Ser. 3116, Class AS, IO, 5.913s, 2034 404,884 18,268 IFB Ser. 3852, Class NT, 5.813s, 2041 2,242,975 2,307,640 IFB Ser. 308, Class S1, IO, 5.763s, 2043 2,882,809 719,520 IFB Ser. 314, Class AS, IO, 5.703s, 2043 1,642,928 404,661 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,342,062 268,547 Ser. 4462, IO, 4s, 2045 1,674,695 348,604 Ser. 4193, Class PI, IO, 4s, 2043 2,602,690 434,654 Ser. 4121, Class MI, IO, 4s, 2042 1,574,427 371,722 Ser. 4116, Class MI, IO, 4s, 2042 3,191,579 656,859 Ser. 4213, Class GI, IO, 4s, 2041 970,041 149,192 Ser. 4013, Class AI, IO, 4s, 2039 2,941,213 461,815 Ser. 304, Class C53, IO, 4s, 2032 1,849,171 309,810 Ser. 311, IO, 3 1/2s, 2043 1,629,668 356,083 Ser. 303, Class C18, IO, 3 1/2s, 2043 2,255,939 474,699 Ser. 303, Class C19, IO, 3 1/2s, 2043 2,027,644 418,619 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,236,144 549,678 Ser. 4141, Class IM, IO, 3 1/2s, 2042 1,334,197 248,103 Ser. 4121, Class AI, IO, 3 1/2s, 2042 4,055,540 828,975 Ser. 4136, Class IW, IO, 3 1/2s, 2042 2,664,939 342,982 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,137,153 342,650 Ser. 4097, Class PI, IO, 3 1/2s, 2040 3,565,499 539,374 Ser. 304, IO, 3 1/2s, 2027 1,340,675 149,606 Ser. 304, Class C37, IO, 3 1/2s, 2027 995,595 108,400 Ser. 4150, Class DI, IO, 3s, 2043 1,948,518 285,884 Ser. 4158, Class TI, IO, 3s, 2042 4,921,186 622,432 Ser. 4165, Class TI, IO, 3s, 2042 4,221,785 500,704 Ser. 4183, Class MI, IO, 3s, 2042 1,880,304 228,269 Ser. 4206, Class IP, IO, 3s, 2041 3,121,231 391,215 Ser. 4433, Class DI, IO, 3s, 2032 4,012,156 501,520 Ser. 4179, Class EI, IO, 3s, 2030 3,379,455 383,940 Ser. 304, Class C45, IO, 3s, 2027 1,779,371 185,291 Ser. 3939, Class EI, IO, 3s, 2026 3,536,152 331,232 FRB Ser. T-8, Class A9, IO, 0.471s, 2028 219,071 3,012 FRB Ser. T-59, Class 1AX, IO, 0.272s, 2043 531,129 6,390 Ser. T-48, Class A2, IO, 0.212s, 2033 772,684 7,425 Ser. 3206, Class EO, PO, zero %, 2036 41,338 36,705 Ser. 3175, Class MO, PO, zero %, 2036 33,747 30,647 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.548s, 2035 64,704 102,555 IFB Ser. 05-45, Class DA, 23.722s, 2035 236,430 358,412 IFB Ser. 11-4, Class CS, 12.519s, 2040 822,640 994,885 IFB Ser. 13-92, Class SA, IO, 5.76s, 2043 917,280 227,651 IFB Ser. 13-103, Class SK, IO, 5.73s, 2043 988,016 253,596 IFB Ser. 13-128, Class CS, IO, 5.71s, 2043 1,486,939 359,378 IFB Ser. 13-101, Class SE, IO, 5.71s, 2043 1,313,497 332,446 IFB Ser. 13-102, Class SH, IO, 5.71s, 2043 1,232,073 301,846 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.188s, 2025 600,000 603,727 Ser. 397, Class 2, IO, 5s, 2039 32,041 6,399 Ser. 10-13, Class EI, IO, 5s, 2038 18,170 53 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.741s, 2025 170,000 170,799 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 2,077,596 429,398 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.191s, 2025 880,000 848,418 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.191s, 2025 335,000 324,737 Ser. 14-47, Class IP, IO, 4s, 2044 3,108,700 479,828 Ser. 418, Class C24, IO, 4s, 2043 1,738,979 363,189 Ser. 13-44, Class PI, IO, 4s, 2043 822,322 126,978 Ser. 12-124, Class UI, IO, 4s, 2042 3,590,678 719,213 Ser. 12-118, Class PI, IO, 4s, 2042 3,142,814 594,641 Ser. 13-11, Class IP, IO, 4s, 2042 2,817,850 506,537 Ser. 12-96, Class PI, IO, 4s, 2041 1,668,701 271,398 Ser. 12-22, Class CI, IO, 4s, 2041 2,885,152 508,203 Ser. 12-62, Class MI, IO, 4s, 2041 2,584,718 412,107 Ser. 406, Class 2, IO, 4s, 2041 122,556 19,682 Ser. 406, Class 1, IO, 4s, 2041 122,084 23,770 Ser. 409, Class C16, IO, 4s, 2040 531,102 101,011 Ser. 12-104, Class HI, IO, 4s, 2027 3,091,869 405,062 Ser. 418, Class C15, IO, 3 1/2s, 2043 3,800,176 806,765 Ser. 417, Class C24, IO, 3 1/2s, 2042 2,000,752 441,806 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 1,906,978 235,722 Ser. 14-10, IO, 3 1/2s, 2042 1,560,714 255,928 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 2,233,293 283,280 Ser. 14-76, IO, 3 1/2s, 2039 4,472,822 629,572 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 2,524,436 365,589 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 2,733,521 500,699 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,561,609 245,875 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 3,203,047 388,562 Ser. 12-151, Class PI, IO, 3s, 2043 1,940,571 252,274 Ser. 13-8, Class NI, IO, 3s, 2042 3,794,316 516,294 Ser. 6, Class BI, IO, 3s, 2042 3,399,857 344,406 Ser. 13-35, Class IP, IO, 3s, 2042 3,120,156 334,198 Ser. 13-23, Class PI, IO, 3s, 2041 5,634,718 502,448 Ser. 13-31, Class NI, IO, 3s, 2041 4,469,591 416,655 Ser. 13-7, Class EI, IO, 3s, 2040 2,336,561 381,794 Ser. 13-55, Class MI, IO, 3s, 2032 2,308,911 280,209 FRB Ser. 03-W10, Class 1, IO, 0.89s, 2043 173,473 3,531 Ser. 98-W5, Class X, IO, 0.753s, 2028 401,787 19,838 Ser. 98-W2, Class X, IO, 0.532s, 2028 1,361,223 71,464 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 1,869,681 383,920 IFB Ser. 13-129, Class SN, IO, 5.962s, 2043 727,659 127,580 IFB Ser. 13-129, Class CS, IO, 5.962s, 2042 1,910,125 274,810 IFB Ser. 13-99, Class VS, IO, 5.913s, 2043 854,114 177,468 IFB Ser. 12-77, Class MS, IO, 5.912s, 2042 1,363,738 336,871 IFB Ser. 11-70, Class SN, IO, 5.713s, 2041 1,257,312 217,050 IFB Ser. 11-70, Class SH, IO, 5.703s, 2041 1,622,338 284,250 Ser. 14-182, Class KI, IO, 5s, 2044 3,439,436 740,648 Ser. 14-133, Class IP, IO, 5s, 2044 3,263,977 713,244 Ser. 14-163, Class NI, IO, 5s, 2044 1,879,682 399,207 Ser. 14-25, Class QI, IO, 5s, 2044 3,063,122 650,577 Ser. 14-2, Class IC, IO, 5s, 2044 842,168 188,326 Ser. 13-3, Class IT, IO, 5s, 2043 1,324,462 284,289 Ser. 11-116, Class IB, IO, 5s, 2040 854,978 45,118 Ser. 10-35, Class UI, IO, 5s, 2040 1,261,819 258,673 Ser. 10-20, Class UI, IO, 5s, 2040 929,928 171,088 Ser. 10-9, Class UI, IO, 5s, 2040 3,963,425 805,582 Ser. 09-121, Class UI, IO, 5s, 2039 1,972,503 389,372 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 82,903 11,629 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 1,718,177 309,134 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 878,672 169,574 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 1,080,198 211,629 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 791,132 153,776 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 2,554,674 616,494 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,562,399 183,360 Ser. 15-53, Class MI, IO, 4s, 2045 2,781,258 660,440 Ser. 15-40, IO, 4s, 2045 996,127 243,463 Ser. 14-149, Class IP, IO, 4s, 2044 1,978,489 378,109 Ser. 13-24, Class PI, IO, 4s, 2042 1,332,379 231,248 Ser. 12-138, Class AI, IO, 4s, 2042 1,904,348 448,728 Ser. 12-47, Class CI, IO, 4s, 2042 2,138,178 407,153 Ser. 14-104, IO, 4s, 2042 3,138,353 587,813 Ser. 12-50, Class PI, IO, 4s, 2041 1,493,149 266,378 Ser. 12-41, Class IP, IO, 4s, 2041 2,912,425 532,374 Ser. 14-133, Class AI, IO, 4s, 2036 4,043,320 572,170 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 1,255,953 311,866 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 1,523,992 284,712 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 1,876,262 195,619 Ser. 13-76, IO, 3 1/2s, 2043 1,536,995 189,957 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 3,331,782 447,691 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 2,654,037 333,374 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,690,629 220,204 Ser. 12-145, IO, 3 1/2s, 2042 1,228,544 293,193 Ser. 13-14, IO, 3 1/2s, 2042 2,415,261 308,936 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 800,995 108,711 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 934,471 129,536 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,369,524 186,639 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 1,467,393 171,890 Ser. 15-36, Class GI, 3 1/2s, 2041 1,921,048 290,559 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,295,153 120,157 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 4,752,001 324,229 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 3,360,666 475,421 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,174,579 415,806 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 4,459,000 633,624 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 2,000,561 311,787 Ser. 14-115, Class QI, IO, 3s, 2029 2,516,158 259,240 FRB Ser. 15-H16, Class XI, IO, 2.231s, 2065 4,549,000 568,625 Ser. BC-HAU1, Class BI, IO, 1.903s, 2045 (FWC) 7,156,000 919,099 Ser. 15-H18, IO, 1.82s, 2065 3,763,000 387,476 Ser. 15-H10, Class CI, IO, 1.803s, 2065 6,662,239 805,715 Ser. 15-H09, Class BI, IO, 1.708s, 2065 9,890,904 1,045,469 Ser. 15-H10, Class EI, IO, 1.636s, 2065 6,646,944 523,779 Ser. 15-H14, Class BI, IO, 1.592s, 2065 6,840,070 538,998 GSMPS Mortgage Loan Trust 144A FRB Ser. 99-2, IO, 0.84s, 2027 105,876 794 FRB Ser. 98-3, IO, zero %, 2027 (F) 55,811 821 FRB Ser. 98-2, IO, zero %, 2027 49,179 354 FRB Ser. 98-4, IO, zero %, 2026 76,194 1,875 Commercial mortgage-backed securities (3.6%) Banc of America Commercial Mortgage Trust Ser. 06-6, Class A2, 5.309s, 2045 36,989 37,049 FRB Ser. 07-1, Class XW, IO, 0.329s, 2049 2,600,975 17,338 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.258s, 2051 1,000,000 970,720 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 04-3, Class D, 5.445s, 2039 639,000 643,326 FRB Ser. 05-1, Class C, 5.337s, 2042 292,000 283,059 FRB Ser. 05-5, Class D, 5.325s, 2045 366,000 367,318 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 207,088 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.172s, 2042 672,928 963 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.43s, 2039 596,000 605,499 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 374,434 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 214,639 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.43s, 2039 3,084,000 3,079,929 FRB Ser. 06-PW11, Class C, 5.43s, 2039 320,000 319,421 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 250,000 248,146 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.774s, 2049 703,000 702,613 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class E, 4.457s, 2046 1,041,000 894,509 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.796s, 2049 300,000 284,250 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 266,000 238,877 FRB Ser. 14-UBS6, Class D, 3.967s, 2047 387,000 325,381 FRB Ser. 07-C9, Class AJFL, 0.879s, 2049 140,000 136,954 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 203,000 202,736 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 340,170 358,879 FRB Ser. 03-C3, Class AX, IO, 1.928s, 2038 193,189 13 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 157,709 160,469 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 63,027 63,027 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 242,441 FRB Ser. 05-GG3, Class D, 4.986s, 2042 189,000 189,184 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.275s, 2044 2,044,000 2,044,000 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class A3, 5.481s, 2049 628,343 629,074 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.414s, 2046 291,000 277,649 FRB Ser. 13-GC10, Class E, 4.414s, 2046 850,000 736,100 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.316s, 2046 488,000 487,331 FRB Ser. 06-GG8, Class X, IO, 0.558s, 2039 34,603,798 108,310 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 675,000 613,265 FRB Ser. 13-C12, Class E, 4.086s, 2045 800,000 677,010 FRB Ser. 14-C25, Class D, 3.95s, 2047 330,000 287,402 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 04-CB8, Class F, 5.039s, 2039 500,000 498,680 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 611,000 630,155 FRB Ser. 06-LDP7, Class B, 5.905s, 2045 556,000 406,017 Ser. 06-LDP6, Class AJ, 5.565s, 2043 109,000 109,692 FRB Ser. 05-LDP3, Class D, 5.126s, 2042 547,000 546,508 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 842,342 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.176s, 2051 501,000 482,122 FRB Ser. 12-C6, Class F, 5.199s, 2045 334,000 319,359 FRB Ser. 13-C13, Class D, 4.056s, 2046 342,000 320,127 Ser. 13-C13, Class E, 3.986s, 2046 494,000 405,581 Ser. 13-C10, Class E, 3 1/2s, 2047 354,000 285,430 FRB Ser. 12-C6, Class G, 2.972s, 2045 366,000 294,206 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 515,031 528,448 Key Commercial Mortgage Securities Trust 144A FRB Ser. 07-SL1, Class A2, 5.612s, 2040 41,018 40,505 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 640,000 632,800 Ser. 07-C1, Class AJ, 5.484s, 2040 87,000 87,708 FRB Ser. 06-C6, Class C, 5.482s, 2039 878,000 857,420 Ser. 05-C7, Class C, 5.35s, 2040 474,000 473,540 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,058,375 18,031 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.337s, 2038 351,000 332,639 FRB Ser. 05-CKI1, Class B, 5.326s, 2037 476,000 476,286 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 250,000 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.278s, 2043 997,772 26 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 224,000 226,778 Ser. 06-4, Class AJ, 5.239s, 2049 238,000 241,261 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.415s, 2046 600,000 547,500 FRB Ser. 13-C11, Class F, 4.415s, 2046 696,000 607,945 Ser. 13-C13, Class F, 3.707s, 2046 1,285,000 997,970 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class D, 5.587s, 2044 238,000 222,111 Ser. 07-HQ11, Class C, 5.558s, 2044 861,000 860,923 FRB Ser. 06-HQ8, Class C, 5.505s, 2044 950,000 951,375 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 335,668 335,668 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.35s, 2046 83,000 79,026 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 365,000 366,146 FRB Ser. 06-C23, Class F, 5.543s, 2045 578,000 572,798 FRB Ser. 06-C29, IO, 0.381s, 2048 36,396,995 150,320 Wachovia Bank Commercial Mortgage Trust 144A Ser. 04-C12, Class F, 5.405s, 2041 819,795 820,606 FRB Ser. 05-C21, Class E, 5.262s, 2044 1,487,000 1,483,714 FRB Ser. 07-C31, IO, 0.211s, 2047 56,126,278 175,395 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.3s, 2046 314,000 298,367 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.266s, 2044 321,000 344,989 Ser. 12-C6, Class E, 5s, 2045 412,000 365,329 Ser. 11-C4, Class F, 5s, 2044 504,000 479,404 Ser. 11-C3, Class E, 5s, 2044 367,000 348,416 FRB Ser. 12-C10, Class E, 4.457s, 2045 316,000 270,970 FRB Ser. 13-C12, Class D, 4.354s, 2048 172,000 165,688 FRB Ser. 13-C13, Class E, 4.138s, 2045 343,000 284,450 Ser. 13-C12, Class E, 3 1/2s, 2048 462,000 368,478 Ser. 13-C14, Class E, 3 1/4s, 2046 307,000 242,220 Residential mortgage-backed securities (non-agency) (2.4%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 251,969 241,890 BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.226s, 2046 440,000 341,440 FRB Ser. 12-RR5, Class 4A8, 0.357s, 2035 2,000,000 1,821,447 BCAP, LLC Trust 144A FRB Ser. 11-RR2, Class 2A7, 2.694s, 2036 500,621 349,369 FRB Ser. 15-RR2, Class 26A2, 2 5/8s, 2036 253,000 224,917 FRB Ser. 14-RR1, Class 2A2, 2.356s, 2036 350,000 297,500 FRB Ser. 15-RR6, Class 3A2, 1.096s, 2046 239,000 205,540 FRB Ser. 14-RR2, Class 4A3, 0.456s, 2036 525,000 407,663 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.916s, 2034 845,111 743,698 Citigroup Mortgage Loan Trust 144A FRB Ser. 10-7, Class 3A5, 5 7/8s, 2035 350,000 360,652 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A1, 1.52s, 2035 441,865 362,188 FRB Ser. 05-27, Class 1A6, 1.011s, 2035 623,010 487,119 FRB Ser. 05-38, Class A3, 0.541s, 2035 2,093,840 1,813,684 FRB Ser. 05-59, Class 1A1, 0.521s, 2035 718,441 580,446 FRB Ser. 06-OC2, Class 2A3, 0.481s, 2036 223,505 201,155 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.272s, 2035 919,555 843,848 Ser. 04-15, Class MF2, 5.213s, 2035 202,129 186,722 FRB Ser. 05-3, Class MV5, 0.857s, 2035 350,000 305,323 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 11-2R, Class 2A9, 2.683s, 2036 600,000 549,000 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 3.033s, 2036 750,000 404,248 FRB Ser. 13-2R, Class 4A2, 2.431s, 2036 504,334 401,813 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.691s, 2025 965,711 1,140,113 Structured Agency Credit Risk Debt Notes Ser. 15-DNA2, Class B, 7.737s, 2027 480,000 492,384 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.391s, 2027 (F) 260,000 308,795 First Franklin Mortgage Loan Trust FRB Ser. 05-FF4, Class M4, 0.841s, 2035 800,000 617,040 GSAA Home Equity Trust FRB Ser. 05-9, Class M1, 0.671s, 2035 725,000 592,253 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.551s, 2036 325,000 235,264 FRB Ser. 06-HE2, Class M1, 0.511s, 2046 500,000 406,520 JPMorgan Mortgage Acquisition Trust FRB Ser. 07-CH1, Class MV6, 0.737s, 2036 800,000 580,381 Morgan Stanley ABS Capital I, Inc. Trust FRB Ser. 05-HE6, Class M2, 0.611s, 2035 1,900,000 1,530,615 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 334,910 334,910 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 233,795 215,383 FRB Ser. 15-1R, Class 6A9, 0.343s, 2047 1,503,232 932,004 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M6, 0.901s, 2035 500,000 396,148 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 05-WF3, Class M3, 0.771s, 2035 615,520 463,179 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.171s, 2034 463,414 438,065 FRB Ser. 05-AR11, Class A1C3, 0.701s, 2045 2,143,916 1,881,889 FRB Ser. 05-AR13, Class A1C3, 0.681s, 2045 1,527,115 1,326,317 FRB Ser. 05-AR9, Class A1B, 0.571s, 2045 1,059,101 976,570 FRB Ser. 05-AR13, Class A1B3, 0.551s, 2045 189,746 170,297 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 4.926s, 2036 588,270 573,563 Total mortgage-backed securities (cost $113,351,667) SENIOR LOANS (7.3%) (a) (c) Principal amount Value Basic materials (0.4%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $458,767 $458,767 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 238,032 238,032 Builders FirstSource, Inc. bank term loan FRN 6s, 2022 1,535,000 1,529,244 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 416,919 416,398 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 700,599 704,102 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 299,401 300,898 Capital goods (0.3%) Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 702,488 677,132 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 596,250 592,275 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 573,165 575,957 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 436,815 435,668 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 792,000 789,896 Communication services (0.8%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 480,000 482,200 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 1,506,802 1,510,150 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 980,000 978,775 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 885,000 883,525 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,403,841 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 994,750 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 770,869 772,394 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 666,906 668,226 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. F, 3 1/2s, 2023 (United Kingdom) 1,009,982 1,006,194 Consumer cyclicals (2.9%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 1,500,000 1,503,984 Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 992,500 990,639 American Casino & Entertainment Properties, LLC bank term loan FRN 5s, 2022 1,250,000 1,254,688 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 413,963 414,610 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 849,835 748,462 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 562,175 481,664 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 628,650 522,827 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 686,901 688,618 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 325,699 325,414 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 886,533 888,274 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,206,929 1,197,123 DBP Holding Corp. bank term loan FRN Ser. B, 5s, 2019 1,590,000 1,530,375 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 277,333 277,911 FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 790,000 789,210 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 591,063 595,791 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 253,313 255,339 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 990,000 993,218 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 994,975 994,620 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 750,000 751,875 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 611,425 603,783 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 975,000 971,344 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,257,648 1,252,539 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 955,000 955,531 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,466,419 1,466,878 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 972,500 973,716 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 1,218,750 1,222,050 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 1,492,500 1,497,724 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,135,953 1,137,778 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 500,000 490,000 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 748,106 732,832 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 740,278 742,282 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 1,008,910 1,009,225 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,130,329 1,128,916 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,339,394 1,315,955 Consumer staples (0.6%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 424,625 414,717 Del Monte Foods, Inc. bank term loan FRN 4.263s, 2021 945,600 916,050 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 885,000 888,363 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 1,283,667 1,287,335 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 990,000 985,050 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,000,625 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 980,000 982,450 Energy (0.3%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 460,000 320,850 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,060,000 573,725 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 920,585 558,105 Seventy Seven Energy, Inc. bank term loan FRN 3 3/4s, 2021 997,481 879,030 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 256,666 229,973 Financials (0.5%) Communications Sales & Leasing, Inc. bank term loan FRN 5s, 2022 355,000 345,533 HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 987,500 982,288 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 690,460 705,132 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,462,697 1,461,478 Vantiv, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 254,143 254,969 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,448,126 1,382,960 Health care (0.8%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 906,034 905,657 Concordia Healthcare Corp. bank term loan FRN Ser. B, 4 3/4s, 2022 (Canada) 165,000 165,619 Envision Healthcare Corp. bank term loan FRN Ser. B, 4s, 2018 473,624 474,019 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.187s, 2021 1,644,188 1,648,298 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 963,155 964,761 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 1,318,020 1,323,375 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 975,455 968,139 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 589,050 584,706 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 617,760 617,208 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 1/2s, 2020 462,718 462,966 Technology (0.6%) Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 (Cayman Islands) 1,231,254 1,232,793 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 977,137 969,503 First Data Corp. bank term loan FRN Ser. B, 3.687s, 2018 1,500,000 1,495,782 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 867,560 861,415 Informatica Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 900,000 900,000 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 901,529 Transportation (—%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 415,000 412,320 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 710,398 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.673s, 2017 710,555 361,672 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.673s, 2017 7,293 3,712 Total senior loans (cost $77,727,165) COMMODITY LINKED NOTES (5.2%) (a)(CLN) Principal amount Value Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) $21,100,000 $20,745,562 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 3,158,000 3,217,686 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 14,300,000 14,902,387 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,480,000 6,762,560 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Excess Return multiplied by 3) (United Kingdom) 4,261,000 8,093,318 Total commodity Linked Notes (cost $49,299,000) INVESTMENT COMPANIES (4.8%) (a) Shares Value Banco Financiero y de Ahorros (BFA), Sociedad Tenedora de Acciones, SAU 162,400 $8,170,344 Consumer Discretionary Select Sector SPDR Fund 214,600 17,215,212 Financial Select Sector SPDR Fund 333,700 8,412,577 Health Care Select Sector SPDR Fund 110,700 8,478,513 Materials Select Sector SPDR Fund 159,700 7,338,215 Total investment companies (cost $46,057,850) CORPORATE BONDS AND NOTES (4.3%) (a) Principal amount Value Basic materials (0.7%) ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) $405,000 $482,963 ArcelorMittal SA sr. unsec. unsub. bonds 5 1/8s, 2020 (France) 1,000,000 1,005,000 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 358,857 Cemex SAB de CV 144A company guaranty sr. FRN 5.039s, 2018 (Mexico) 1,500,000 1,582,500 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 876,000 935,130 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,000,000 987,500 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,125,000 1,164,375 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 710,000 713,550 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 415,528 Capital goods (0.7%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,000,000 1,035,000 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 605,000 536,181 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 167,949 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $1,850,000 1,859,250 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 627,000 633,270 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 1,000,000 996,250 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,500,000 1,513,125 Communication services (0.7%) Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 840,000 879,900 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 600,000 622,500 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,526,250 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 654,500 Sprint Communications, Inc. sr. unsec. notes 6s, 2016 265,000 270,466 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 770,000 814,275 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 523,750 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 130,000 156,420 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 185,000 219,684 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 477,000 776,953 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,110,000 1,175,435 Consumer cyclicals (0.4%) Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,500,000 1,590,000 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,050,000 1,044,750 Navistar International Corp. sr. notes 8 1/4s, 2021 1,000,000 937,500 Owens Corning company guaranty sr. unsec. notes 9s, 2019 36,000 42,822 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 575,000 554,875 Consumer staples (0.2%) BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 1,080,000 1,082,700 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 650,000 646,750 Energy (0.4%) Chesapeake Energy Corp. company guaranty sr. unsec. FRN 3.539s, 2019 1,500,000 1,263,750 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 675,000 648,491 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 580,000 533,600 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 390,000 363,424 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 642,000 404,460 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,000,000 673,750 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 565,000 550,875 Financials (0.6%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 933,750 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 530,000 596,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,103,438 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298s, 2017 (Russia) 300,000 298,500 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 177,508 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902s, 2020 (Russia) 500,000 485,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 228,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,640,064 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 600,000 542,778 Health care (0.4%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 568,875 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 1,000,000 1,040,000 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 682,438 Service Corporation International sr. unsec. notes 7s, 2017 170,000 183,600 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 726,513 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.786s, 2020 720,000 740,700 Technology (0.2%) CommScope, Inc. 144A company guaranty sr. notes 4 3/8s, 2020 1,000,000 1,006,250 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,500,000 1,503,750 Utilities and power (—%) Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 175,000 216,171 Total corporate bonds and notes (cost $45,039,795) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $579,000 $564,525 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,848,000 2,890,692 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 1,070,000 1,078,560 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 1,303,529 1,297,011 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9 3/8s, 2018 (Argentina) 1,040,000 1,008,800 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 350,000 367,938 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 258,300 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 900,000 825,750 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 3,950,000 3,189,625 Total foreign government and agency bonds and notes (cost $11,451,022) WARRANTS (0.9%) (a) (NON) Expiration date Strike Price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 104,337 $1,508,063 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 0.00 187,600 674,003 Gree Electric Appliances, Inc. of Zhuhai 144A (China) 3/24/16 0.00 162,000 582,028 Hindustan Zinc. Ltd. 144A (India) 10/27/17 0.00 445,148 1,090,338 Midea Group Co., Ltd. 144A (China) 4/16/16 0.00 255,800 1,365,568 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 317,653 1,219,471 Qingdao Haier Co., Ltd. 144A (China) 3/16/17 0.00 245,000 441,100 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 332,833 1,406,742 Tata Chemicals, Ltd. 144A (India) 7/16/16 0.00 62,589 478,314 UPL, Ltd. 144A (India) 6/17/16 0.00 83,003 693,480 Total warrants (cost $9,728,427) ASSET-BACKED SECURITIES (0.2%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $1,913,000 $1,913,000 Total asset-backed securities (cost $1,913,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $25,260,500 $19,956 (2.685)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.685 2,917,900 4,639 Barclays Bank PLC 2.2775/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.2775 1,765,000 15,250 2.1575/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.1575 1,765,000 8,578 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 9,189,700 15,531 Credit Suisse International 2.44375/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.44375 5,599,200 75,757 (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 174,000 14,609 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 174,000 8,637 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 1,743,950 78,478 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 9,189,700 12,957 2.22/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.22 9,136,400 11,055 (2.52)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.52 9,136,400 640 JPMorgan Chase Bank N.A. 0.98/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.98 8,143,800 11,809 Total purchased swap options outstanding (cost $348,023) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Sep-15/$99.38 $12,000,000 $146,748 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Sep-15/100.94 12,000,000 43,296 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Aug-15/99.02 9,600,000 151,699 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/99.13 1,000,000 2,178 SPDR S&P rust (Put) Jul-16/185.00 172,503 1,042,101 SPDR S&P rust (Put) Jun-16/185.00 176,898 986,548 SPDR S&P rust (Put) May-16/183.00 170,512 785,178 SPDR S&P rust (Put) Apr-16/180.00 170,773 615,862 SPDR S&P rust (Put) Mar-16/183.00 176,101 618,178 SPDR S&P rust (Put) Feb-16/183.00 175,899 505,117 Total purchased options outstanding (cost $7,058,999) SHORT-TERM INVESTMENTS (35.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.08% (AFF) Shares 123,011,972 $123,011,972 Putnam Short Term Investment Fund 0.11% (AFF) Shares 201,348,628 201,348,628 SSgA Prime Money Market Fund Class N 0.06% (P) Shares 11,480,000 11,480,000 U.S. Treasury Bills 0.01%, November 5, 2015 (SEG)(SEGSF)(SEGCCS) $827,000 826,814 U.S. Treasury Bills 0.01%, October 1, 2015 (SEGCCS) 5,912,000 5,911,563 U.S. Treasury Bills 0.01%, October 15, 2015 (SEG) 2,190,000 2,189,779 U.S. Treasury Bills 0.01%, October 8, 2015 (SEG)(SEGCCS) 1,750,000 1,749,832 U.S. Treasury Bills 0.02%, August 20, 2015 (SEG)(SEGCCS) 565,000 564,996 U.S. Treasury Bills 0.02%, August 6, 2015 (SEG)(SEGCCS) 2,800,000 2,799,991 U.S. Treasury Bills 0.03%, November 12, 2015 (SEG)(SEGSF)(SEGCCS) 15,130,000 15,126,823 Total short-term investments (cost $365,013,008) TOTAL INVESTMENTS Total investments (cost $1,176,379,342) (b) FORWARD CURRENCY CONTRACTS at 7/31/15 (aggregate face value $81,577,466) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/21/15 $20,164 $21,125 $961 British Pound Buy 9/16/15 450,556 439,990 10,566 Canadian Dollar Buy 10/21/15 178,910 177,750 1,160 Chilean Peso Buy 10/21/15 1,017 1,064 (47) Euro Sell 9/16/15 3,337,580 3,346,933 9,353 Japanese Yen Sell 8/19/15 1,197,926 1,238,612 40,686 Mexican Peso Buy 10/21/15 895,106 919,262 (24,156) New Zealand Dollar Sell 10/21/15 380,381 388,035 7,654 Norwegian Krone Buy 9/16/15 73,481 76,923 (3,442) Swedish Krona Sell 9/16/15 1,454,295 1,494,129 39,834 Barclays Bank PLC Australian Dollar Buy 10/21/15 216,853 251,362 (34,509) British Pound Buy 9/16/15 2,757,507 2,677,648 79,859 Canadian Dollar Buy 10/21/15 110,281 115,108 (4,827) Euro Buy 9/16/15 363,834 353,870 9,964 Japanese Yen Buy 8/19/15 175 9,699 (9,524) Mexican Peso Buy 10/21/15 1,066,380 1,090,421 (24,041) New Zealand Dollar Sell 10/21/15 541,247 567,971 26,724 Norwegian Krone Sell 9/16/15 363,236 317,940 (45,296) Singapore Dollar Sell 8/19/15 908,985 938,836 29,851 Swedish Krona Sell 9/16/15 1,859,734 1,923,226 63,492 Swiss Franc Sell 9/16/15 387,907 397,467 9,560 Citibank, N.A. Australian Dollar Buy 10/21/15 988,906 1,019,899 (30,993) British Pound Sell 9/16/15 550,315 545,427 (4,888) Canadian Dollar Sell 10/21/15 1,288,750 1,309,867 21,117 Chilean Peso Buy 10/21/15 19,626 20,576 (950) Danish Krone Buy 9/16/15 85,219 86,582 (1,363) Euro Sell 9/16/15 2,559,584 2,574,660 15,076 Japanese Yen Buy 8/19/15 1,635,944 1,569,519 66,425 Mexican Peso Buy 10/21/15 1,299,706 1,335,567 (35,861) New Zealand Dollar Buy 10/21/15 155,420 158,543 (3,123) Norwegian Krone Buy 9/16/15 653,542 683,434 (29,892) Philippine Peso Buy 8/19/15 425,670 435,300 (9,630) Swedish Krona Sell 9/16/15 974,878 990,986 16,108 Swiss Franc Buy 9/16/15 74,410 76,257 (1,847) Credit Suisse International Australian Dollar Buy 10/21/15 498,784 537,739 (38,955) British Pound Buy 9/16/15 546,099 535,894 10,205 Canadian Dollar Buy 10/21/15 1,063,756 1,100,622 (36,866) Euro Sell 9/16/15 688,658 663,671 (24,987) Indian Rupee Sell 8/19/15 244,260 255,081 10,821 Japanese Yen Buy 8/19/15 2,012,056 1,967,840 44,216 New Zealand Dollar Sell 10/21/15 231,850 260,673 28,823 Norwegian Krone Buy 9/16/15 435,348 456,454 (21,106) Singapore Dollar Sell 8/19/15 936,598 967,349 30,751 Swedish Krona Sell 9/16/15 349,592 427,235 77,643 Swiss Franc Buy 9/16/15 485,428 497,326 (11,898) Deutsche Bank AG Australian Dollar Buy 10/21/15 862,099 901,844 (39,745) British Pound Buy 9/16/15 1,038,183 1,036,392 1,791 Canadian Dollar Sell 10/21/15 343,147 357,153 14,006 Euro Sell 9/16/15 507,456 512,378 4,922 Japanese Yen Sell 8/19/15 1,912,560 1,978,305 65,745 New Zealand Dollar Sell 10/21/15 376,117 383,669 7,552 Norwegian Krone Buy 9/16/15 87,767 91,831 (4,064) Polish Zloty Sell 9/16/15 863,373 880,009 16,636 Swedish Krona Sell 9/16/15 1,357,475 1,387,906 30,431 Turkish Lira Buy 9/16/15 83,394 84,906 (1,512) Goldman Sachs International Australian Dollar Buy 10/21/15 578,348 605,433 (27,085) British Pound Buy 9/16/15 453,678 442,941 10,737 Canadian Dollar Sell 10/21/15 1,037,313 1,079,750 42,437 Euro Sell 9/16/15 4,835 4,830 (5) Japanese Yen Sell 8/19/15 1,809,756 1,872,279 62,523 New Zealand Dollar Sell 10/21/15 548,003 559,083 11,080 HSBC Bank USA, National Association Australian Dollar Sell 10/21/15 366,881 383,831 16,950 British Pound Sell 9/16/15 206,075 218,815 12,740 Canadian Dollar Sell 10/21/15 1,051,451 1,094,711 43,260 Euro Buy 9/16/15 687,339 712,857 (25,518) Japanese Yen Sell 8/19/15 1,060,048 1,071,029 10,981 New Zealand Dollar Buy 10/21/15 243,528 250,329 (6,801) Swedish Krona Sell 9/16/15 500,693 508,052 7,359 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 78,690 100,631 (21,941) British Pound Buy 9/16/15 725,323 710,501 14,822 Canadian Dollar Buy 10/21/15 375,475 406,885 (31,410) Euro Sell 9/16/15 536,355 550,489 14,134 Indian Rupee Buy 8/19/15 216,522 219,003 (2,481) Japanese Yen Sell 8/19/15 478,783 495,347 16,564 Mexican Peso Buy 10/21/15 796,631 818,259 (21,628) New Zealand Dollar Sell 10/21/15 1,901,775 1,952,436 50,661 Norwegian Krone Buy 9/16/15 356,766 411,042 (54,276) Philippine Peso Buy 8/19/15 425,670 433,894 (8,224) Singapore Dollar Sell 8/19/15 1,059,511 1,088,063 28,552 Swedish Krona Sell 9/16/15 520,937 532,618 11,681 Swiss Franc Buy 9/16/15 95,345 97,680 (2,335) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/21/15 1,336,424 1,349,090 12,666 British Pound Sell 9/16/15 315,045 325,207 10,162 Canadian Dollar Sell 10/21/15 339,555 358,790 19,235 Euro Buy 9/16/15 153,401 167,676 (14,275) Japanese Yen Sell 8/19/15 400,656 426,235 25,579 New Zealand Dollar Sell 10/21/15 341,543 373,520 31,977 Norwegian Krone Buy 9/16/15 922,419 962,137 (39,718) Singapore Dollar Sell 8/19/15 807,275 819,554 12,279 Swedish Krona Sell 9/16/15 1,300,619 1,386,090 85,471 State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 971,217 1,016,707 (45,490) Brazilian Real Buy 10/2/15 827,157 914,344 (87,187) British Pound Buy 9/16/15 96,793 94,506 2,287 Canadian Dollar Sell 10/21/15 888,208 924,612 36,404 Chilean Peso Sell 10/21/15 49,843 41,515 (8,328) Euro Buy 9/16/15 1,827,521 1,830,088 (2,567) Hungarian Forint Buy 9/16/15 873,138 872,644 494 Israeli Shekel Sell 10/21/15 689 690 1 Japanese Yen Buy 8/19/15 808,551 695,945 112,606 New Zealand Dollar Sell 10/21/15 38,970 39,759 789 Norwegian Krone Sell 9/16/15 1,294,987 1,358,118 63,131 Singapore Dollar Sell 8/19/15 1,327,995 1,362,196 34,201 Swedish Krona Buy 9/16/15 432,016 427,172 4,844 Swiss Franc Sell 9/16/15 112,444 115,213 2,769 Turkish Lira Sell 9/16/15 239,133 200,716 (38,417) WestPac Banking Corp. Australian Dollar Buy 10/21/15 1,314,076 1,375,436 (61,360) Canadian Dollar Sell 10/21/15 1,062,380 1,105,944 43,564 Euro Sell 9/16/15 659,099 658,646 (453) Japanese Yen Sell 8/19/15 1,779,786 1,841,259 61,473 New Zealand Dollar Buy 10/21/15 1,053,158 1,074,604 (21,446) Total FUTURES CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 3 $931,262 Sep-15 $(25,131) Euro STOXX 50 Index (Long) 329 13,000,454 Sep-15 443,074 Euro-CAC 40 Index (Long) 8 446,680 Aug-15 3,449 FTSE 100 Index (Long) 30 3,117,367 Sep-15 (4,767) S&P 500 Index E-Mini (Long) 15 1,573,800 Sep-15 (855) S&P 500 Index E-Mini (Short) 658 69,037,360 Sep-15 217,738 S&P Mid Cap 400 Index E-Mini (Long) 261 39,131,730 Sep-15 (374,172) SPI 200 Index (Long) 13 1,342,444 Sep-15 40,105 Tokyo Price Index (Long) 138 18,483,883 Sep-15 26,601 U.S. Treasury Bond 30 yr (Short) 1 155,938 Sep-15 (6,346) U.S. Treasury Bond Ultra 30 yr (Short) 38 6,062,188 Sep-15 (36,888) U.S. Treasury Note 2 yr (Short) 20 4,381,250 Sep-15 (10,040) U.S. Treasury Note 5 yr (Short) 292 34,994,375 Sep-15 (169,394) U.S. Treasury Note 10 yr (Long) 150 19,115,625 Sep-15 170,139 U.S. Treasury Note 10 yr (Short) 14 1,784,125 Sep-15 (14,902) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/15 (premiums $1,378,956) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.955/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.955 $5,835,800 $1,401 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 25,260,500 7,578 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 6,315,125 12,820 Barclays Bank PLC (2.3975)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.3975 1,765,000 24,904 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 9,189,700 5,238 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 9,189,700 8,179 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 174,000 22,104 (2.60)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.60 2,799,600 76,904 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 1,743,950 5,755 2.37/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.37 4,568,200 6,624 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 18,379,400 10,844 (2.37)/3 month USD-LIBOR-BBA/Aug-25 Aug-15/2.37 4,568,200 35,815 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.83 8,143,800 3,095 (0.905)/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.905 8,143,800 6,596 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,792,000 793,626 Total WRITTEN OPTIONS OUTSTANDING at 7/31/15 (premiums $570,288) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Sep-15/$100.16 $24,000,000 $164,161 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/96.13 1,000,000 56 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/97.13 2,000,000 2 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-15/102.48 12,000,000 153,996 SPDR S&P rust (Call) Aug-15/216.00 578,997 144,749 SPDR S&P rust (Call) Aug-15/214.50 161,143 53,954 SPDR S&P rust (Call) Aug-15/217.00 152,913 6,153 SPDR S&P rust (Call) Aug-15/214.50 158,687 4,062 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Credit Suisse International 2.28275/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.28275 $7,060,000 $(26,828) $16,097 (2.50525)/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.50525 7,060,000 (26,828) (12,637) 2.394/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.394 3,530,000 26,828 10,308 (2.394)/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.394 3,530,000 26,828 (14,085) JPMorgan Chase Bank N.A. 2.3675/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.3675 5,052,100 (24,412) 20,764 2.2325/3 month USD-LIBOR-BBA/Aug-25 (Purchased) Aug-15/2.2325 5,052,100 (8,760) 6,214 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 729,475 (19,410) (1,058) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 729,475 (20,425) (4,005) 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 729,475 (17,874) (4,727) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 1,543,800 (10,208) (5,836) 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 729,475 (18,535) (6,842) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 3,087,500 (21,690) (12,690) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 3,195,100 21,168 9,870 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 3,195,100 20,425 7,726 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 6,175,100 19,760 6,163 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 3,087,500 9,454 2,748 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 3,195,100 18,395 383 (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 3,195,100 18,212 (2,364) (2.5025)/3 month USD-LIBOR-BBA/Aug-25 (Written) Aug-15/2.5025 5,052,100 55,937 (38,346) Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/15 (proceeds receivable $24,545,625) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, August 1, 2045 $4,000,000 8/13/15 $4,339,375 Federal National Mortgage Association, 4s, August 1, 2045 4,000,000 8/13/15 4,255,000 Federal National Mortgage Association, 3s, August 1, 2045 16,000,000 8/13/15 16,096,250 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,232,300 (E) $9,447 4/20/19 3 month USD-LIBOR-BBA 1.85% $5,677 558,900 (E) (18,878) 4/20/27 2.415% 3 month USD-LIBOR-BBA (4,543) 103,976,000 (E) (513,539) 9/16/25 3 month USD-LIBOR-BBA 2.60% 2,096,466 32,362,700 (E) 167,496 9/16/25 2.60% 3 month USD-LIBOR-BBA (644,874) 48,414,600 (E) 281,576 9/16/20 2.00% 3 month USD-LIBOR-BBA (328,350) 154,425,000 (E) 172,941 9/16/17 1.25% 3 month USD-LIBOR-BBA (616,017) 7,461,000 (E) (312,859) 9/16/45 3 month USD-LIBOR-BBA 3.10% 246,358 1,378,000 (1,689) 6/18/17 3 month USD-LIBOR-BBA 0.955% 1,653 2,799,600 25,719 7/29/25 2.5675% 3 month USD-LIBOR-BBA (46,628) 5,599,200 (25,830) 7/29/25 3 month USD-LIBOR-BBA 2.43375% 50,155 2,799,600 (9,836) 7/29/25 3 month USD-LIBOR-BBA 2.403% 20,260 2,799,600 (14,035) 8/4/25 3 month USD-LIBOR-BBA 2.4575% 27,511 1,327,000 (45) 7/14/45 3 month USD-LIBOR-BBA 2.9575% 65,092 1,111,000 (15) 7/24/25 2.41% 3 month USD-LIBOR-BBA (13,011) 1,011,000 (8) 7/29/20 3 month USD-LIBOR-BBA 1.71385% 1,913 1,011,000 (8) 7/29/20 3 month USD-LIBOR-BBA 1.719% 2,167 152,000 (E) (1) 9/30/25 2.3575% 3 month USD-LIBOR-BBA (292) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 1,334,403 $— 5/31/16 (3 month USD-LIBOR-BBAplus 10bp) A basket (MLTRFCF5) of common stocks $(580,699) units 34,350 — 5/31/16 3 month USD-LIBOR-BBA minus 7 bp Russell 1000 Total Return Index 301,912 Barclays Bank PLC $248,017 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,052 317,711 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,996) 1,248,476 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,181) 1,146,322 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,863 1,059,550 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,329 4,577,263 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (71,265) 3,201,959 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,593) 347,736 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,421 430,734 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 4,698 347,736 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,421 268,563 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,926) 2,793,198 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,879) 3,488,136 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,252 1,062,343 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 11,588 124,255 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,993) 33,828 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (149) 214,205 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 875 1,738,678 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,104 3,160,868 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,521) 2,520,386 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 27,492 1,178,936 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,059) 2,966,468 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 25,715 2,591,160 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 22,462 254,997 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,082 553,452 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,798 8,380,081 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34,239 2,046,424 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,361 217,306 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 922 704,963 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,991 511,157 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,168 3,218,503 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,622) 1,141,055 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (2,052) 475,171 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,472) 237,619 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (736) 237,619 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (736) 476,820 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,478) 1,238,333 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,837) 476,820 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,478) 740,687 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (8,942) 469,814 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (5,672) 560,482 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,472) 951,991 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,950) 674,607 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,305 15,199 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (27) 762,912 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,333) 366,861 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,499 612,297 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (7,590) 2,191,019 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,827) 2,074,937 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 32,305 779,414 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (9,661) Citibank, N.A. 846,388 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,458 413,805 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,691 baskets 290 — 12/17/15 (3 month USD-LIBOR-BBA plus 42 bp) A basket (CGPUTQL2) of common stocks 667,374 baskets 352,224 — 11/10/15 3 month USD-LIBOR-BBA minus 0.45% A basket (CGPUTS37) of common stocks (175,769) shares 436 — 8/12/15 0.00% The Sao Paulo Stock Exchange Index 624,266 units 6,337 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index (45,938) units 43,989 — 3/18/16 3 month USD-LIBOR-BBA minus 0.15% MSCI Emerging Markets TR Net USD 1,291,471 Credit Suisse International $695,471 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,842 1,153,151 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (13,922) 1,178,128 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 16,250 945,493 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,041 2,407,393 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (29,063) 217,385 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,385) 1,904,323 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (24,201) 1,265,127 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (16,078) 632,563 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (8,039) 2,254,181 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (28,647) 1,337,624 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (16,581) 1,754,374 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (21,746) 1,304,339 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (16,168) 1,612,221 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (19,984) Deutsche Bank AG 788,410 — 1/12/34 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,838 baskets 313,665 — 5/9/16 3 month USD-LIBOR-BBA minus 0.45% A basket (DBCTPS8P) of common stocks 3,013,587 baskets 313,665 — 5/9/16 (3 month USD-LIBOR-BBA plus 0.31%) A basket (DBCTPL8P) of common stocks 926,530 Goldman Sachs International $859,218 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,790) 662,908 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,924) 2,155,815 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (15,462) 1,167,167 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,148) 918,717 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,754 788,015 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,392) 788,015 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,392) 972,337 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,698) 365,248 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (638) 788,410 — 1/12/34 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,838) 2,016 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (32) 836,079 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (5,997) 1,331,936 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,327) 62,478 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (109) 166,584 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (291) 34,904 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (154) 941,670 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,153) 1,890,958 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (29,738) 1,221,678 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,212) 1,562,107 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (11,204) 850,043 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,143) 55,730 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (868) 1,542,555 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 21,276 1,278,392 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (16,246) baskets 1,005,400 — 12/15/20 (3 month USD-LIBOR-BBA plus 0.44%) A basket (GSCBPUR1) of common stocks 301,419 shares 71,750 (F) — 7/27/16 (1 month USD-LIBOR-BBA plus 0.90%) Etihad Etisalat Co. 2,388 units 638,395 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Scaled 3x Excess Return Strategy 129,566 JPMorgan Chase Bank N.A. $723,755 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,268) 2,606,774 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (40,586) 1,582,592 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (24,640) 1,542,903 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 21,281 baskets 978,871 — 4/25/16 3 month USD-LIBOR-BBA minus 0.44% A basket (JPCMPTSH) of common stocks (269,679) shares 301,025 — 1/25/16 3 month USD-LIBOR-BBA minus 30 bp iShares MSCI Emerging Markets ETF 144,475 UBS AG units 202,766 — 8/19/15 1 month USD-LIBOR-BBA MSCI Emerging Markets TR Net USD 2,870,156 Total $— (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $17,271 $303,000 5/11/63 300 bp $17,569 CMBX NA BBB- Index BBB-/P 18,088 293,000 5/11/63 300 bp 18,376 CMBX NA BBB- Index BBB-/P 8,798 146,000 5/11/63 300 bp 8,942 CMBX NA BBB- Index BBB-/P 4,580 67,000 5/11/63 300 bp 4,646 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 26,163 236,000 5/11/63 300 bp 26,395 CMBX NA BBB- Index BBB-/P 7,830 1,393,000 1/17/47 300 bp (19,496) Credit Suisse International CMBX NA BBB- Index BBB-/P (25,401) 1,990,000 5/11/63 300 bp (23,445) CMBX NA BBB- Index BBB-/P (31,021) 1,979,000 5/11/63 300 bp (29,075) CMBX NA BBB- Index BBB-/P 2,186 1,682,000 5/11/63 300 bp 3,840 CMBX NA BBB- Index BBB-/P (21,259) 1,273,000 5/11/63 300 bp (20,007) CMBX NA BBB- Index BBB-/P 8,619 1,203,000 5/11/63 300 bp 9,802 CMBX NA BBB- Index BBB-/P 2,153 939,000 5/11/63 300 bp 3,076 CMBX NA BBB- Index BBB-/P 5,247 898,000 5/11/63 300 bp 6,130 CMBX NA BBB- Index BBB-/P 3,359 737,000 5/11/63 300 bp 4,084 CMBX NA BBB- Index BBB-/P (2,620) 615,000 5/11/63 300 bp (2,016) CMBX NA BBB- Index BBB-/P 21,503 524,000 5/11/63 300 bp 22,018 CMBX NA BBB- Index BBB-/P (262) 401,000 5/11/63 300 bp 132 CMBX NA BBB- Index BBB-/P 23,911 312,000 5/11/63 300 bp 24,218 CMBX NA BBB- Index BBB-/P 21,635 297,000 5/11/63 300 bp 21,927 CMBX NA BBB- Index BBB-/P 4,148 270,000 5/11/63 300 bp 4,414 CMBX NA BBB- Index BBB-/P 7,820 257,000 5/11/63 300 bp 8,073 CMBX NA BBB- Index BBB-/P 20,426 256,000 5/11/63 300 bp 20,678 CMBX NA BBB- Index BBB-/P 19,821 256,000 5/11/63 300 bp 20,073 CMBX NA BBB- Index BBB-/P 16,841 256,000 5/11/63 300 bp 17,092 CMBX NA BBB- Index BBB-/P 2,949 254,000 5/11/63 300 bp 3,199 CMBX NA BBB- Index BBB-/P 28,021 248,000 5/11/63 300 bp 28,265 CMBX NA BBB- Index BBB-/P 15,760 198,000 5/11/63 300 bp 15,955 CMBX NA BBB- Index BBB-/P 595 182,000 5/11/63 300 bp 774 CMBX NA BBB- Index BBB-/P 417 182,000 5/11/63 300 bp 596 CMBX NA BBB- Index BBB-/P 1,145 65,000 5/11/63 300 bp 1,209 CMBX NA BBB- Index BBB-/P 450 58,000 5/11/63 300 bp 507 CMBX NA BBB- Index BBB-/P 728 93,000 1/17/47 300 bp (1,097) CMBX NA BBB- Index BBB-/P 662 93,000 1/17/47 300 bp (1,162) CMBX NA BBB- Index BBB-/P 586 137,000 1/17/47 300 bp (2,101) CMBX NA BBB- Index BBB-/P 11,016 281,000 1/17/47 300 bp 5,504 CMBX NA BBB- Index BBB-/P 926 324,000 1/17/47 300 bp (5,430) CMBX NA BBB- Index BBB-/P 1,041 324,000 1/17/47 300 bp (5,315) CMBX NA BBB- Index BBB-/P 10,054 569,000 1/17/47 300 bp (1,108) CMBX NA BBB- Index BBB-/P 2,885 577,000 1/17/47 300 bp (8,434) CMBX NA BBB- Index BBB-/P 2,885 577,000 1/17/47 300 bp (8,434) CMBX NA BBB- Index BBB-/P 17,956 737,000 1/17/47 300 bp 3,498 CMBX NA BBB- Index BBB-/P 2,289 914,000 1/17/47 300 bp (15,640) CMBX NA BBB- Index BBB-/P 9,879 926,000 1/17/47 300 bp (8,286) CMBX NA BBB- Index BBB-/P 3,075 960,000 1/17/47 300 bp (15,757) CMBX NA BBB- Index BBB-/P 2,055 960,000 1/17/47 300 bp (16,777) CMBX NA BBB- Index BBB-/P 1,714 960,000 1/17/47 300 bp (17,118) CMBX NA BBB- Index BBB-/P 13,256 976,000 1/17/47 300 bp (5,890) CMBX NA BBB- Index BBB-/P 8,694 985,000 1/17/47 300 bp (10,629) CMBX NA BBB- Index BBB-/P 3,615 1,014,000 1/17/47 300 bp (16,276) CMBX NA BBB- Index BBB-/P 26,494 1,070,000 1/17/47 300 bp 5,505 CMBX NA BBB- Index BBB-/P 28,133 1,151,000 1/17/47 300 bp 5,555 CMBX NA BBB- Index BBB-/P 42,475 1,796,000 1/17/47 300 bp 7,243 CMBX NA BBB- Index BBB-/P 6,327 1,979,000 1/17/47 300 bp (32,494) CMBX NA BBB- Index BBB-/P 6,327 1,979,000 1/17/47 300 bp (32,494) CMBX NA BBB- Index BBB-/P 12,711 1,990,000 1/17/47 300 bp (26,326) CMBX NA BBB- Index BBB-/P 9,899 1,990,000 1/17/47 300 bp (29,139) CMBX NA BBB- Index BBB-/P 28 2,741,000 1/17/47 300 bp (53,742) CMBX NA BBB- Index BBB-/P 7,034 3,957,000 1/17/47 300 bp (70,589) CMBX NA BB Index — (2,620) 919,000 5/11/63 (500 bp) (1,701) CMBX NA BB Index — (599) 525,000 5/11/63 (500 bp) (74) CMBX NA BB Index — (2,802) 445,000 5/11/63 (500 bp) (2,790) CMBX NA BB Index — (3,485) 434,000 5/11/63 (500 bp) (3,473) CMBX NA BB Index — 3,047 197,000 5/11/63 (500 bp) 3,052 CMBX NA BB Index — (1,186) 130,000 5/11/63 (500 bp) (1,182) CMBX NA BB Index — (991) 129,000 5/11/63 (500 bp) (987) CMBX NA BB Index — (1,236) 129,000 5/11/63 (500 bp) (1,232) CMBX NA BB Index — 678 125,000 5/11/63 (500 bp) 681 CMBX NA BB Index — (368) 101,000 5/11/63 (500 bp) (365) CMBX NA BB Index — 1,960 98,000 5/11/63 (500 bp) 1,962 CMBX NA BB Index — 372 36,000 5/11/63 (500 bp) 373 CMBX NA BBB- Index BBB-/P 18,153 742,000 5/11/63 300 bp 18,883 CMBX NA BBB- Index BBB-/P (5,693) 462,000 5/11/63 300 bp (5,239) CMBX NA BBB- Index BBB-/P (6,951) 461,000 5/11/63 300 bp (6,497) CMBX NA BBB- Index BBB-/P 592 446,000 5/11/63 300 bp 1,031 CMBX NA BBB- Index BBB-/P (8,519) 440,000 5/11/63 300 bp (8,086) CMBX NA BBB- Index BBB-/P 1,408 304,000 5/11/63 300 bp 1,707 CMBX NA BBB- Index BBB-/P (3,034) 302,000 5/11/63 300 bp (2,737) CMBX NA BBB- Index BBB-/P 4,795 254,000 5/11/63 300 bp 5,045 CMBX NA BBB- Index BBB-/P 5,500 254,000 5/11/63 300 bp 5,750 CMBX NA BBB- Index BBB-/P 1,126 243,000 5/11/63 300 bp 1,365 CMBX NA BBB- Index BBB-/P 152 228,000 5/11/63 300 bp 376 CMBX NA BBB- Index BBB-/P 1,378 227,000 5/11/63 300 bp 1,601 CMBX NA BBB- Index BBB-/P (3,956) 219,000 5/11/63 300 bp (3,741) CMBX NA BBB- Index BBB-/P 151 218,000 5/11/63 300 bp 366 CMBX NA BBB- Index BBB-/P 755 218,000 5/11/63 300 bp 969 CMBX NA BBB- Index BBB-/P 5,044 212,000 5/11/63 300 bp 5,253 CMBX NA BBB- Index BBB-/P 550 204,000 5/11/63 300 bp 751 CMBX NA BBB- Index BBB-/P 2,419 203,000 5/11/63 300 bp 2,619 CMBX NA BBB- Index BBB-/P 2,018 203,000 5/11/63 300 bp 2,218 CMBX NA BBB- Index BBB-/P (1,900) 203,000 5/11/63 300 bp (1,701) CMBX NA BBB- Index BBB-/P (675) 202,000 5/11/63 300 bp (477) CMBX NA BBB- Index BBB-/P (2,014) 201,000 5/11/63 300 bp (1,816) CMBX NA BBB- Index BBB-/P (670) 201,000 5/11/63 300 bp (473) CMBX NA BBB- Index BBB-/P (1,682) 201,000 5/11/63 300 bp (1,484) CMBX NA BBB- Index BBB-/P 8,327 174,000 5/11/63 300 bp 8,499 CMBX NA BBB- Index BBB-/P (501) 148,000 5/11/63 300 bp (355) CMBX NA BBB- Index BBB-/P (973) 102,000 5/11/63 300 bp (873) CMBX NA BBB- Index BBB-/P (609) 101,000 5/11/63 300 bp (509) CMBX NA BBB- Index BBB-/P 14,123 631,000 1/17/47 300 bp 1,377 CMBX NA BBB- Index BBB-/P 18,927 2,694,000 1/17/47 300 bp (33,921) CMBX NA BBB- Index BBB-/P 17,693 3,595,000 1/17/47 300 bp (52,829) Goldman Sachs International CMBX NA BBB- Index BBB-/P 1,922 737,000 5/11/63 300 bp 2,646 CMBX NA BBB- Index BBB-/P (2,273) 498,000 5/11/63 300 bp (1,783) CMBX NA BBB- Index BBB-/P (408) 59,000 5/11/63 300 bp (350) CMBX NA BBB- Index BBB-/P 1,445 338,000 1/17/47 300 bp (5,186) CMBX NA BBB- Index BBB-/P 1,205 338,000 1/17/47 300 bp (5,425) CMBX NA BBB- Index BBB-/P 1,205 338,000 1/17/47 300 bp (5,425) CMBX NA BBB- Index BBB-/P 1,570 440,000 1/17/47 300 bp (7,061) CMBX NA BBB- Index BBB-/P 1,577 442,000 1/17/47 300 bp (7,094) CMBX NA BBB- Index BBB-/P 4,720 474,000 1/17/47 300 bp (4,578) CMBX NA BBB- Index BBB-/P 31,577 1,171,000 1/17/47 300 bp 8,606 CMBX NA BBB- Index BBB-/P 6,904 1,760,000 1/17/47 300 bp (27,621) CMBX NA BBB- Index BBB-/P 1,985 1,838,000 1/17/47 300 bp (34,070) CMBX NA BBB- Index BBB-/P 15,376 1,975,000 1/17/47 300 bp (23,367) CMBX NA BBB- Index BBB-/P 24,994 2,949,000 1/17/47 300 bp (32,856) CMBX NA BB Index — (2,004) 189,000 5/11/63 (500 bp) (1,999) CMBX NA BB Index — (1,239) 129,000 5/11/63 (500 bp) (1,235) CMBX NA BB Index — 2,216 98,000 5/11/63 (500 bp) 2,219 CMBX NA BB Index — 687 67,000 5/11/63 (500 bp) 689 CMBX NA BB Index — 1,060 63,000 5/11/63 (500 bp) 1,062 CMBX NA BB Index — 70 58,000 5/11/63 (500 bp) 72 CMBX NA BB Index — (325) 163,000 1/17/47 (500 bp) 2,548 CMBX NA BBB- Index BBB-/P (3,649) 219,000 5/11/63 300 bp (3,434) CMBX NA BBB- Index BBB-/P 2,467 216,000 5/11/63 300 bp 2,680 CMBX NA BBB- Index BBB-/P 1,211 203,000 5/11/63 300 bp 1,411 CMBX NA BBB- Index BBB-/P (811) 202,000 5/11/63 300 bp (612) CMBX NA BBB- Index BBB-/P (1,614) 201,000 5/11/63 300 bp (1,417) CMBX NA BBB- Index BBB-/P (1,881) 201,000 5/11/63 300 bp (1,683) CMBX NA BBB- Index BBB-/P (2,016) 201,000 5/11/63 300 bp (1,818) CMBX NA BBB- Index BBB-/P (2,016) 201,000 5/11/63 300 bp (1,818) CMBX NA BBB- Index BBB-/P (1,113) 102,000 5/11/63 300 bp (1,012) CMBX NA BBB- Index BBB-/P (48) 18,000 5/11/63 300 bp (30) CMBX NA BBB- Index BBB-/P 6,998 332,000 1/17/47 300 bp 375 CMBX NA BBB- Index BBB-/P 17,722 2,301,000 1/17/47 300 bp (27,416) CMBX NA BBB- Index BBB-/P 34,814 4,521,000 1/17/47 300 bp (53,880) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 24 Index B+/P $(15,237,968) $214,580,520 6/20/20 500 bp $(703,452) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through July 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,042,529,373. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,176,608,274, resulting in gross unrealized appreciation and depreciation of $55,775,882 and $26,756,338, respectively, or net unrealized appreciation of $29,019,544. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $123,753,001 $114,548,285 $115,289,314 $74,569 $123,011,972 Putnam Short Term Investment Fund * 169,100,073 163,839,740 131,591,185 122,221 201,348,628 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $499,011,267 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,073,835 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $991,951 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,427,715 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $7,009,034 $7,717,706 $— Capital goods 16,109,705 462,392 — Communication services 3,593,725 3,144,729 — Conglomerates 3,598,308 1,504,012 — Consumer cyclicals 31,992,290 3,252,752 — Consumer staples 27,251,884 5,461,726 — Energy 12,612,463 2,524,233 — Financials 48,045,490 19,014,109 — Health care 32,978,372 3,703,383 — Technology 37,277,090 12,595,777 — Transportation 6,525,845 4,576,547 — Utilities and power 9,672,480 4,126,163 — Total common stocks — Asset-backed securities — — 1,913,000 Commodity linked notes — 53,721,513 — Corporate bonds and notes — 45,018,643 — Foreign government and agency bonds and notes — 11,481,201 — Investment companies 49,614,861 — — Mortgage-backed securities — 111,246,215 6,214,923 Purchased options outstanding — 4,896,905 — Purchased swap options outstanding — 277,896 — Senior loans — 76,256,124 — U.S. government and agency mortgage obligations — 165,643,502 — U.S. treasury obligations — 123,315 — Warrants — 9,459,107 — Short-term investments 335,840,600 29,169,798 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $741,878 $— Futures contracts 258,611 — — Written options outstanding — (527,133) — Written swap options outstanding — (1,021,483) — Forward premium swap option contracts — (22,317) — TBA sale commitments — (24,690,625) — Interest rate swap contracts — 1,103,101 — Total return swap contracts — 8,916,921 — Credit default contracts — 13,435,059 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities and other financial instruments represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $14,565,268 $1,130,209 Foreign exchange contracts 1,706,345 964,467 Equity contracts 25,016,202 1,685,928 Interest rate contracts 4,589,361 4,578,027 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$970,000 Purchased TBA commitment option contracts (contract amount)$27,100,000 Purchased swap option contracts (contract amount)$103,200,000 Written equity option contracts (contract amount)$970,000 Written TBA commitment option contracts (contract amount)$39,700,000 Written swap option contracts (contract amount)$95,700,000 Futures contracts (number of contracts)3,000 Forward currency contracts (contract amount)$217,200,000 Centrally cleared interest rate swap contracts (notional)$494,100,000 OTC total return swap contracts (notional)$1,127,600,000 OTC credit default contracts (notional)$60,500,000 Centrally cleared credit default contracts (notional)$64,400,000 Warrants (number of warrants)1,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ — — 534,885 — 534,885 OTC Total return swap contracts*# 301,912 224,942 — 2,588,260 32,133 3,944,955 458,403 — 165,756 — — — 2,870,156 — 10,586,517 OTC Credit default contracts*# 796 232 — — 23,824 — 5,900 — 30,752 Centrally cleared credit default contracts§ — — 197,026 — 197,026 Futures contracts§ — 572,461 — 572,461 Forward currency contracts# 110,214 219,450 — 118,726 202,459 141,083 126,777 91,290 136,414 — 197,369 257,526 — 105,037 1,706,345 Forward premium swap option contracts# — 26,405 — — — 53,868 — 80,273 Purchased swap options# 24,595 23,828 — 15,531 99,003 — 103,130 — 11,809 — 277,896 Purchased options# — 4,896,905 — 4,896,905 Total Assets $437,517 $468,452 $731,911 $2,722,517 $383,824 $4,086,038 $694,210 $91,290 $5,264,752 $572,461 $197,369 $257,526 $2,870,156 $105,037 $18,883,060 Liabilities: Centrally cleared interest rate swap contracts§ — — 406,651 — 406,651 OTC Total return swap contracts*# 580,699 160,447 — 221,707 197,814 — 162,756 — 346,173 — 1,669,596 OTC Credit default contracts*# — 27,326 — — 725,793 — 377,090 — 1,130,209 Centrally cleared credit default contracts§ — Futures contracts§ — 259,649 — 259,649 Forward currency contracts# 27,645 118,197 — 118,547 133,812 45,321 27,090 32,319 142,295 — 53,993 181,989 — 83,259 964,467 Forward premium swap option contracts# — 26,722 — — — 75,868 — 102,590 Written swap options# 21,799 24,904 — 13,417 99,008 — 59,038 — 803,317 — 1,021,483 Written options# — 4,062 — 204,856 — 318,215 — 527,133 Total Liabilities $630,143 $334,936 $406,651 $558,527 $1,183,149 $45,321 $625,974 $32,319 $1,685,868 $259,649 $53,993 $181,989 $— $83,259 $6,081,778 Total Financial and Derivative Net Assets $(192,626) $133,516 $325,260 $2,163,990 $(799,325) $4,040,717 $68,236 $58,971 $3,578,884 $312,812 $143,376 $75,537 $2,870,156 $21,778 $12,801,282 Total collateral received (pledged)##† $(154,969) $123,315 $— $2,163,990 $(686,863) $3,540,000 $(585,883) $— $3,270,000 $— $120,000 $— $2,870,156 $— Net amount $(37,657) $10,201 $325,260 $— $(112,462) $500,717 $654,119 $58,971 $308,884 $312,812 $23,376 $75,537 $— $21,778 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 28, 2015
